Filed 10/28/14 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2014 ND 186







David Thomas Pankowski, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20140094







Appeal from the District Court of McLean County, South Central Judicial District, the Honorable Donald L. Jorgensen, Judge.



AFFIRMED.



Per Curiam.



Thomas J. Glass, 418 East Rosser Avenue, Suite 102, Bismarck, N.D. 58501, for petitioner and appellant; submitted on brief.



Ladd R. Erickson, State’s Attorney, P.O. Box 1108, Washburn, N.D. 58577-1108, for respondent and appellee; submitted on brief.

Pankowski v. State

No. 20140094



Per Curiam.

[¶1]	David Pankowski appeals from a district court order denying his application for post-conviction relief.  Pankowski claimed he was entitled to post-conviction relief because he received ineffective assistance of counsel prior to entering his guilty plea.  We summarily affirm under N.D.R.App.P. 35.1(a)(2), concluding the district court did not err in dismissing Pankowski’s application for post-conviction relief.

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner